Citation Nr: 0740657	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-05 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for the residuals of a 
subdural hematoma as secondary to service-connected adrenal 
adenoma with hypertension.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1980 to August 
1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The residuals of a subdural hematoma have been shown to 
be proximately due to service-connected adrenal adenoma with 
hypertension


CONCLUSION OF LAW

The criteria for service connection for the residuals of a 
subdural hematoma as secondary to service-connected adrenal 
adenoma with hypertension have been met.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim of service connection for the residuals of 
a subdural hematoma as secondary to service-connected adrenal 
adenoma with hypertension on appeal is being granted, there 
is no need to review whether VA's statutory duties to notify 
and assist are fully satisfied as any error would be non-
prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).


BACKGROUND

The veteran seeks service connection for the residuals of a 
subdural hematoma as secondary to service-connected adrenal 
adenoma with hypertension.  A summary of the veteran's 
pertinent medical history is as follows.  

The veteran underwent testing at private hospital, M.M.H., in 
June 2002 following complaints of headaches with 
hypertension.  A MRI of the brain found mild cerebral 
atrophy, diffusion imaging that was negative for acute 
stroke, imaging consistent with an arachnoid cyst, no 
evidence of acute hemorrhage, and sphenoid sinusitis.  In 
addition to the above findings, an impression after an x-ray 
of the brain was lacunar infarct of an uncertain age and 
labile blood pressure.  An ultrasound of the carotid and 
vertebral arteries revealed minimal plaque formation of the 
carotid bifurcation bilaterally.  There was no 
hemodynamically significant stenosis identified in the 
visualized segments of the distal right and left common 
carotid arteries or the proximal right and left internal 
carotid arteries.  

A July 2002 private treatment report from Dr. H.K. of M.M.H. 
noted that the veteran was admitted to the hospital with 
complaints of headaches.  His diagnoses were acute right 
parieto-occipital extra-axial hematoma consistent with an 
extradural hematoma; chronic extra-axial collection 
consistent with chronic subdural hematoma; polycystic kidney 
disease; and hypertension.  Dr. H.K. wanted to rule out 
cerebral aneurysm or any other vascular malformation.  Dr. 
H.K. opined that he wanted to find the underlying reason for 
the extra-axial collections because there was no history of 
trauma that might have caused them.  Further, he noted that 
it was likely that the extra-axial collections were related 
to hypertension, but that was rather rare, and instead 
intracerebral hemorrhages were more commonly seen with that 
particular pathology.  Dr. H.K.'s plan was to schedule an MRA 
and MRI of the brain to make sure that there was not a 
vascular malformation and a MRI of the cervical spine to rule 
out the possibility of dural based vascular malformations.  
The plan was also to control the veteran's blood pressure.  

A July 2002 CT scan of the brain from M.M.H. found evidence 
of an acute intracerebral hemorrhage on the right, a chronic 
subdural or subdural hygroma, small stable lacunar infarct, 
and an arachnoid cyst.  A MRI of the veteran's head showed a 
chronic subdural hematoma/hygroma and a small right temporal 
arachnoid cyst.  Further, the acute extra-axial fluid 
collection on the right with coronal images most likely 
represented a subdural hematoma rather than an epidural 
hematoma, which had been suggested by the CT scan.  Again, 
there was no history of antecedent trauma.  A MRA of the 
Circle of Willis and adjacent vasculature administered that 
same day revealed no evidence of aneurysm or vascular 
malformation and apparently absent right anterior 
communicating artery and both posterior communicating 
arteries.  Finally, the MRI of the cervical spine found a 
slight degenerative disc change at C5-C6 with a small disc-
osteophyte complex effacing the ventral aspect of the thecal 
sac and slightly effacing the underlying cord, as well.  
There was also mild foraminal stenosis bilaterally at that 
level.  

There was also a July 2002 private treatment report from Dr. 
F.L. of M.M.H. written the same day as the above mentioned 
treatment report that was also created in response to the 
veteran's complaints of headaches.  He noted that a previous 
CT scan revealed left CVA (cerebrovascular accident) and as 
of late, his hypertension required antihypertensive 
treatment.  Dr. F.L. opined that the acute right 
intracerebral hemorrhage found on a CT scan was possibly 
secondary to an underlying cerebral aneurysm related to the 
veteran's polycystic kidney disease.  Dr. F.L. was unable to 
elicit a history of trauma that could explain it.  Further, 
he opined that the possible cerebral aneurysm might also 
explain the CT scan finding of what appeared to be a left 
chronic subdural hematoma.  Additionally, Dr. F.L. opined 
that hypertension was likely secondary to polycystic kidney 
disease and, because of the veteran's previous history of an 
adrenal adenoma and his symptoms of hyperhidrosis, 
palpitations and headaches in association with his 
hypertension, he suggested checking for underlying 
pheochromocytoma.  

An August 2002 treatment entry from M.M.H. noted that the 
veteran complained of right leg pain.  His past medical 
history indicated that he had two prior hemorrhagic strokes 
secondary to aneurysms, also hypertension.  The impression 
was that the pain in the right lower extremity likely had a 
musculoskeletal cause.  

VA treatment records dated from July 2002 to February 2003 
indicated in an August 2002 treatment entry that the veteran 
complained of right lower extremity pain since his discharge 
from the hospital in July 2002 following a stroke.  It was 
noted that he was diagnosed with a subdural hematoma during 
his hospitalization and that he had no precipitating head 
injury.  The examiner stated that apparently his hypertension 
was inadequately controlled when he was hospitalized.  
Further, the veteran reported a history of CVA in July and 
TIA (transient ischemic attack) in June, and a subdural 
hematoma at the time of the CVA.  The assessment was status 
post subdural hematoma and stroke occurring in July 2002.  In 
an August 2002 letter to VA, VA Dr. T.J.S. stated that the 
veteran had a TIA (mini-stroke) in June 2002 and a subdural 
hematoma and stroke in July 2002 that was related to his 
hypertension.  

In September 2002, a private treatment entry from Dr. C.B., 
M.D. at G.R.M.H. indicated that the veteran underwent bur 
hole drainage of his chronic subdural hematoma.  It was noted 
that the veteran presented to the hospital after a moderate 
head trauma with a small subdural hematoma.  After extensive 
workup, he was found to have an incidental intercavernous 
aneurysm that was thought to be unrelated to his subdural 
fluid.  After his release from the hospital and on follow-up 
CT scanning as an outpatient, the subdural hematoma had 
enlarged and was compressing the brain somewhat on the left 
side.  Bur hole drainage was performed.  

A September 2002 CT of the brain, taken after the bur hole 
surgery at M.M.H., found no intracranial hemorrhage or extra-
axial fluid collection.  There was a small lacunar infarct in 
the left basal ganglia.  

A March 2003 treatment entry from a private hospital, K.C.H., 
reflected that the veteran complained of decreasing strength 
and stamina with periodic headaches.  It was noted that he 
had two TIAs in 2002 and that a subdural hematoma was 
discovered in September 2002 necessitating bur hole drainage.  
The etiology of the subdural hematoma was unknown but it was 
not related to trauma.  The impression was well controlled 
hypertension, status post left adrenalectomy for adrenal 
adenoma in 1986 without evidence of recurrent disease, TIA 
that was remote and without clinical consequence, and 
subdural hematoma that was remote and without clinical 
consequence.  After reviewing the claims file, the examiner 
opined that the TIAs were directly related to his service-
connected hypertension which was originally related to the 
veteran's adrenal adenoma.  

In July 2003, a VA opinion was requested to answer whether it 
was at least as likely as not that the veteran's subdural 
hematoma was related to his hypertension.  After reviewing 
the claims file, the examiner noted that adrenal adenomas can 
cause hypertension but a review of the veteran's blood 
pressure readings after his surgery reflected that although 
he had occasional elevated readings, there was no surge of 
CVA.  Further, the June and July 2002 brain scans reflected 
temporal lobe arachnoid cysts and a cerebral aneurism.  An 
October 2002 record showed that the veteran had surgery for a 
ruptured aneurism and a subdural hemorrhage.  The examiner 
stated that arachnoid cysts and aneurisms are called 
idiopathic lesions that the veteran most likely had all his 
life.  The examiner opined that it was not likely that his 
cerebrovascular problems and secondary stroke were related to 
his service-connected adrenal adenoma and hypertension.  

A September 2003 opinion from Dr. C.L.B., M.D. who treated 
the veteran at G.R.M.H., found that the formation of the 
subdural hematoma was related to the veteran's service-
connected adrenal adenoma and hypertension.  Dr. C.L.B. 
stated that the formation of the subdural hematoma was 
directly related to a severe increase in the veteran's blood 
pressure.  Further, he opined that after extensive work-up at 
G.R.M.H., no other cause for the formation of his subdural 
hematoma could be found.  

An August 2005 opinion from K.L.S., M.D., from the private 
treatment facility R.N.A., indicated that he was the 
veteran's nephrologist and had treated him for three years.  
The veteran suffered from polycystic kidney disease, and as a 
consequence, was hypertensive.  He noted that in the fall of 
2002, the veteran had a subdural hematoma-subacute in the 
left frontoparietal region and an angiogram demonstrated a 
high signal intensity pseudoaneurysm of the left internal 
carotid artery with a small wide-neck aneurysm in the genu of 
the corpus callosum of the cavernous carotid artery on the 
left.  Since that time, the veteran had excellent blood 
pressure control and no further clinical evidence of 
recurrent or worsening cerebral aneurysms.  A repeat 
angiogram demonstrated no evidence of aneurysms.  Dr. K.L.S. 
opined that it was nearly impossible to separate his 
hypertension from his polycystic kidney disease and that the 
presence of hypertension, in the face of his polycystic 
kidney disease, likely accelerated the clinical course and 
intercranial hemorrhage consequences of his known aneurysms.  

In October 2007, Dr. A.S., M.D., a staff physician from a VA 
neurology service department, was asked by the Board to 
review the veteran's claims folder and provide an opinion.  
After summarizing the relevant medical evidence of record, 
Dr. A.S. commented that blood pressures can fluctuate in 
people with hypertension and reliable blood pressure 
measurements rely on many factors that influence blood 
pressure readings.  Dr. A.S. added that in 2002, the veteran 
reported headaches and was found to have two subdural 
hematomas of different ages and his treating physician 
recorded no history of antecedent head trauma that could have 
explained the hematomas.  Further, although one of the 
angiograms showed a psuedoaneurysm, a repeat angiogram did 
not reveal an aneurysm.  Moreover, an MRI of the cervical 
spine did not report any vascular malformations.  Dr. A.S. 
noted that hypertension and arteriosclerosis were known risk 
factors of TIA, stroke, and subdural hematomas.  Dr. A.S. 
opined that in the absence of a history of significant head 
trauma and absence of intracranial vascular malformations in 
the veteran who presented with a subdural hematoma, 
hypertension likely caused his subdural hematomas.  


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, and after resolving all 
reasonable doubt in favor of the veteran, the Board concludes 
that the veteran is entitled to service connection for 
residuals of a subdural hematoma as secondary to service-
connected adrenal adenoma with hypertension.  In this regard, 
the medical evidence indicated that the veteran had a 
subdural hematoma in July 2002.  In July 2002, Dr. H.K. of 
M.M.H wanted to find the underlying reasons for the hematoma 
because there was no history of trauma that might have caused 
it.  Dr. H.K. also noted that it was likely that the hematoma 
was related to hypertension, but commented that this was 
rare, and therefore planned to schedule an MRI.  A July 2002 
MRI of the veteran's head showed a chronic subdural 
hematoma/hygroma.  

Although in August 2002 VA Dr. T.J.S. stated that the veteran 
had a subdural hematoma and stroke in July 2002 that was 
related to his hypertension, there was no accompanying 
rationale for that opinion.  The Board notes that the value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  

In July 2003, a VA examiner opined that it was not likely 
that the veteran's cerebrovascular problems and secondary 
stroke were related to his service-connected adrenal adenoma 
and hypertension.  After reviewing the claims file, the 
examiner reasoned that while adrenal adenomas can cause 
hypertension, a review of the veteran's blood pressure 
readings after his surgery reflected that although he had 
occasional elevated readings, there was no surge of CVA.  
Further, the June and July 2002 brain scans reflected 
temporal lobe arachnoid cysts and cerebral aneurisms that the 
veteran most likely had all his life.  

However, in September 2003, Dr. C.L.B., M.D. concluded that 
the formation of the subdural hematoma was related to the 
veteran's service-connected adrenal adenoma and hypertension.  
Dr. C.L.B. stated that the formation of the subdural hematoma 
was directly related to a severe increase in the veteran's 
blood pressure and after extensive work-up at G.R.M.H., no 
other cause for the formation of his subdural hematoma could 
be found.  

Further, after the Board asked for an expert medical opinion, 
in October 2007 Dr. A.S., M.D. opined after reviewing all the 
relevant medical evidence, that in the absence of a history 
of significant head trauma and absence of intracranial 
vascular malformations, hypertension likely caused the 
veteran's subdural hematomas.  Dr. A.S. noted that the 
veteran's treating physician recorded no history of 
antecedent head trauma that could have explained the 
hematomas.  Further, Dr. A.S. commented that hypertension was 
a known risk factor of subdural hematomas and that blood 
pressures can fluctuate in people with hypertension and 
reliable blood pressure measurements rely on many factors 
that influence blood pressure readings. 

The Board finds Dr. A.S.'s opinion to be persuasive as it is 
both consistent with and supported by the medical evidence of 
record.  The medical evidence supports an absence of 
significant head trauma and vascular malformations.  In this 
regard, although a September 2002 treatment entry from Dr. 
C.B. at G.R.M.H. noted that the veteran presented to the 
hospital with a small subdural hematoma after a moderate head 
trauma, the other medical evidence of record does not support 
this finding.  In fact, that is the only treatment entry 
which indicated the veteran had head trauma.  Additionally, a 
July 2002 MRA of the Circle of Willis and adjacent 
vasculature revealed no evidence of vascular malformation.  

Further, there was medical evidence presented which indicated 
that the veteran's hypertension was under poor control.  In 
this regard, a July 2002 VA treatment entry indicated that 
the veteran's hypertension was inadequately controlled and 
Dr. F.L. of M.M.H. commented in July 2002 that the veteran's 
hypertension required antihypertensive treatment.  In any 
event, Dr. A.S.'s comment that blood pressures can fluctuate 
in people with hypertension and reliable blood pressure 
measurements rely on many factors that influence blood 
pressure readings indicates that the available blood pressure 
readings might not be a reliable indicator of the veteran's 
hypertension when the hematomas were formed.  

As such, the Board finds Dr. A.S.'s opinion to be supported 
by the evidence of record.  Additionally, the Board finds 
that the July 2003 VA examiner's opinion can be reconciled 
with Dr. A.S.'s opinion.  In this regard, although the July 
2003 VA examiner concluded that a review of the veteran's 
blood pressure readings after his surgery reflected no surge 
of CVA, Dr. A.S. indicated that blood pressure readings can 
be unreliable.  Consequently, after looking at the medical 
evidence in the light most favorable to the veteran, the 
Board affords great probative weight to Dr. A.S.'s opinion.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. 
Brown, 7 Vet. App. 488 (1995).  Therefore, the Board 
concludes that entitlement to service connection for the 
residuals of a subdural hematoma as secondary to service-
connected adrenal adenoma with hypertension is warranted.


ORDER

Entitlement to service connection for the residuals of a 
subdural hematoma as secondary to service-connected adrenal 
adenoma with hypertension is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


